Citation Nr: 0023934	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  00-12 760	)	DATE
	)
	)


THE ISSUE

Whether the attorney fees stipulated in a fee agreement are 
reasonable in regard to the legal services the attorney 
provided on the claims for service connection for PTSD, and a 
total disability rating based on individual unemployability 
(TDIU).  



REPRESENTATION

Claimant represented by:  Walter Rivers, Attorney

Veteran represented by:  C. Adrian White, Attorney



ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel






INTRODUCTION

The veteran had active military service from October 1971 to 
July 1973.

The claimant in the present case is an attorney (C. L. B.) 
who was retained by the veteran in September 1990.  It is 
noted that the veteran is represented by an attorney 
different from the claimant.  The claimant is also 
represented by an attorney.  

This matter relating to attorney fees is before the Board of 
Veterans' Appeals (Board) following proceedings at the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) relating to claims by the veteran for 
VA benefits.  

The issue of the reasonableness of fees charged by the 
claimant for his services rendered to the veteran was raised 
sua sponte by the Board of Veteran's Appeals (Board) pursuant 
to 38 U.S.C.A. § 5904 (c) (West 1991) and 38 C.F.R. § 20.609 
(i) (1999).  The veteran and the claimant were notified of 
this action by letter dated April 19, 2000, and were advised 
therein that they were to submit any evidence or argument 
concerning this mater directly to the Board within 30 days.  
Both the veteran and the claimant submitted responses which 
will be discussed in greater detail in the decision below.





FINDINGS OF FACT

1.  At some time prior to 1992, the claimant entered into an 
agreement with the veteran under which the claimant would 
represent the veteran in his claim for service connection for 
PTSD.

2.  The claimant submitted an undated fee agreement to the 
Board in January 2000; the fee agreement was signed by both 
the veteran and the claimant.

3.  The claimant did not file a copy of the fee agreement 
with the Board at any time before January 2000.


CONCLUSIONS OF LAW

1.  A valid fee agreement for payment of fees for services by 
the claimant has not been submitted to the Board.  38 
U.S.C.A. § 5904 (c) (West 1991); 38 C.F.R. § § 20.609 (c) (g) 
(1999).

2.  A fee in excess of $0 for services rendered on the 
veteran's behalf before VA in connection with the veteran's 
claims is excessive and unreasonable.  38 U.S.C.A. § 5904 (c) 
(2) (West 1991); 38 C.F.R. § § 20.609 (c), (g) (1999).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

On December 5, 1988, the veteran appointed the claimant, C. 
L. B., to represent him.

On October 19, 1989, the veteran appointed B. M. B., an 
agent, to represent him.  

By decision dated May 1990, the Board reopened the veteran's 
claim for service connection for PTSD, and thereafter denied 
the veteran's claim on the merits.  At that time, the veteran 
was represented by an agent, B. M. B.

On September 24, 1990, the claimant filed notice to the 
United States Court of Veterans Appeals (Court) that he was 
appealing the Board's May 1990 decision.  

In September 1992, in response to a motion by the Secretary 
of Veterans Affairs, the Court vacated the May 1990 Board 
decision and remanded the veteran's case to the Board.  

By rating decision dated November 18, 1999, the RO granted 
service connection for PTSD and assigned a 70 percent rating 
effective March 9, 1989, and granted a TDIU effective March 
9, 1989.  As a result of this decision, past-due benefits 
were granted to the veteran.  




In a copy of a November 1999 facsimile, an administrative 
officer with the Court of Veterans Appeals wrote to the Board 
that no fee agreement was on file for the veteran and any 
attorney.  He wrote that the list folder was archived and 
retired to the record center on February 8, 1995.  

In a December 1999 letter to the Board, the claimant wrote 
that he could not locate his fee agreement and that the 
veteran was refusing to sign a new one..  He wrote that he 
had forwarded a check to Court of Appeals for Veterans Claims 
to have the file retrieved to see if the fee agreement was in 
that file.  

B. B. wrote the veteran a letter dated December 1999, in 
which he described the services that he had provided to the 
veteran.  

In a December 1999 letter, the claimant wrote to the veteran 
requesting that he sign an enclosed fee agreement.  He wrote 
that the fee agreement that had been filed with the Court of 
Appeals had been stored in Maryland, and would require a 
Court order to have it secured.  He wrote that it was his 
understanding that the fee agreement was to be transferred 
with the remand file, but that it was not.  

In a December 1999 letter, the claimant wrote to the Board 
that he had filed an original fee agreement with the Court of 
Appeals for Veterans Claims.  He stated that he had tried to 
attain the fee agreement, but was told by the Clerk's Office 
that the file was in storage in Maryland and would require 
approval by the Clerk of the Court to have the file 
retrieved.  He stated that he had forwarded a new fee 
agreement to the veteran to sign.  

In January 2000, the claimant wrote to the Board enclosing a 
copy of a fee agreement.  He wrote that he had represented 
the veteran for 12 years, including before a RO hearing 
approximately 3 years prior.  He wrote that he had forwarded 
the veteran a copy of the fee agreement.  He requested that 
the fee agreement be reviewed for reasonableness. 

It is noted that the attached fee agreement was undated.  It 
stated that the attorneys of "McAfee, Rasnic & Bledsoe" 
were retained by the undersigned client to pursue veteran's 
claim.  The agreement stated that the attorneys' fee shall be 
as follows: "Contingency fee: twenty (20) % of any 
recovery."  It stated that attorneys shall have a lien on 
any claim, suit or recovery for any fees and expenses 
expended.  The last sentence on the first page is incomplete 
and does not continue on to the second page.  It reads, "In 
the event an appeal is taken, a new and..."  The fee agreement 
is signed by the veteran and the claimant.  

In a letter dated January 2000, an attorney, Walter Rivers, 
wrote a letter to the veteran.  Mr. Rivers stated that he had 
been retained by the claimant's law firm to secure attorney 
fees earned while the claimant represented the veteran during 
the past 11 years  It was noted that legal action was going 
to be taken against the veteran to collect the fee on January 
10, 2000, if the veteran did not pay.  

In a January 2000 letter, the veteran wrote to the Board that 
he did not believe that the fee agreement was the agreement 
he had with the claimant.  He wrote that it did not appear 
that the 2 pages went together.  He wrote that the letter was 
undated.

In a February 2000 letter, the veteran's current attorney, C. 
Adrian White, (not the claimant) wrote a letter to the RO.  
He wrote that his client received a copy of a letter dated 
January 21, 2000, from the claimant to the Board regarding 
his request for the allowance of a 20 percent legal fee for 
the total back pay award received for the veteran's benefits.  
He wrote that enclosed with that letter was an alleged 2 page 
legal fee agreement that was not complete and was undated.  
He wrote that it did not appear that the 2 pages went 
together, or at least that there was something missing.  He 
wrote that the veteran did not believe that this was the 
agreement that he had with the claimant in 1988 to handle his 
claim for veteran's benefits as was claimed by the claimant.  

The attorney wrote that the veteran wished to contest the 
veteran's claim for a 20 percent contingency fee.  He wrote 
that the claimant had recently sued the veteran for $75, 000 
in Circuit Court, but was of the opinion that the claimant 
had to get his fee approved before he could sue the veteran.  

In February 2000, the claimant submitted another copy of the 
undated fee agreement.  It is noted that, on this copy, the 
last line on the first page is complete and reads, "In the 
event an appeal is taken, a new and separate agreement shall 
be entered into by the parties as to service and fees."

In a letter dated March 2000, the veteran's attorney wrote 
essentially what he had written in a February 2000 letter to 
the Board.  

In April 2000 e-mails, a VA employee noted that the fee 
agreement that had been filed with the Court had been 
destroyed.  It was noted that the Court's action involving 
the veteran had been completed in September 1992, and that 
fee agreements were only archived for 7 years.  It was also 
noted that there had not been an EAJA fees case regarding the 
veteran's claim.  

In a letter dated April 2000, the Board wrote a letter to the 
claimant informing him that the Board was going to review the 
fee agreement in question for reasonableness pursuant to 38 
U.S.C.A. § 5904 (c)(2).  It was noted that the Board had not 
issued a final decision regarding the TDIU issue.  

In May 2000, the veteran's attorney (not the claimant) filed 
a response to the petition for allowance of attorney fees by 
the claimant.  He wrote that the veteran's claim was 
initially denied on or about August 1975 and subsequent dates 
and also about November 1988.  He wrote that the veteran had 
contacted B. B., the father of the claimant, in August 1986 
to assist him in his claim.  He wrote that B. B. helped 
prosecute the claim from that date until its final 
conclusion.  He wrote that in the Fall of 1988, B. B. had 
advised the veteran that he needed to hire a lawyer, and that 
the only lawyer he would agree to work with would be his son, 
the claimant.  He wrote that the veteran indicated he might 
have some problem representing the veteran since he lived so 
far away.  He wrote that the claimant was retained on or 
about December 1988.  He wrote that he felt he had no choice 
but to employee the claimant if B. B. was going to continue 
helping him.  He also wrote that the veteran did not believe 
the undated fee agreement was an actual agreement between the 
parties.  He stated that he did not remember signing a 
written agreement with the claimant on the VA claim, although 
he admits that the claimant agreed to represent him.  He 
wrote that it was unusual that the agreement was undated and 
that the veteran did not have a copy of the agreement.  It 
was noted that the veteran did not remember discussing legal 
fees with the claimant.  It was noted that the veteran 
employed the claimant to handle a personal injury/wrongful 
death claim for him involving his wife's death, which 
occurred on or about April [redacted], 1991, and that this was 
possibly the signature page from that agreement.  It was 
noted that the veteran met with and telephoned the claimant 
on that claim for several years.  It was noted that the 
veteran had employed the claimant to handle a personal injury 
claim for himself on or about January 1998, which was settled 
later that year.  

In May 2000, the veteran's attorney (not the claimant) wrote 
a letter to the Board with numerous attachments.  He wrote 
that the attachments related to the issues addressed in the 
May 2000 response regarding whether there had been a final 
decision in the case at hand, and whether the Notice of 
Disagreement which preceded the Board decision had been 
received on or after November 18, 1988.  



In May 2000, the claimant wrote a letter to the Board with 
numerous attachments.  He wrote that he had been involved 
with the veteran's case since the 1990s.  He wrote that he 
had an office that burned in the mid 1990s and that a number 
of files had been destroyed.  He thought that the veteran's 
file was one of those, but that he had finally found a copy 
of the fee agreement.  He stated that he was originally 
retained to represent the veteran in 1988 after the Board 
denial for service connection for PTSD.  He stated that his 
father had been the veteran's service representative prior to 
his involvement.  He wrote that a timely appeal was made to 
the Court, and a fee petition was filed with the Court 
requesting a contingency fee of 20 percent of all back pay 
received.  He stated that briefs were filed, meetings were 
held with VA counsel including one telephone call with the 
veteran present, and a meeting with a judge was held.  He 
wrote that he did not think there were any valid stressors in 
the record, so the better course of action would be to remand 
the case to the Board.  He stated that after the remand, he 
intended to withdraw from the case and allow his father to 
continue, but that the veteran insisted that he participate.  
He wrote that at this time another fee agreement was executed 
to provide a contingency fee of 20 percent of any back pay. 

The claimant submitted three affidavits from current and 
former employees from 1997 to the present saying that the 
veteran was a frequent visitor to the claimant's office and 
called frequently to check on the status of his claim.  It 
was noted that the veteran called once or twice a week to 
check on the status of his claim.  It was noted that after 
the veteran received his award, the veteran stated that he 
would forward a certified check to the claimant for 20 
percent of the back pay within 10 days.

The claimant also submitted a motion for judgment in his 
Circuit Court case.  

The claimant submitted a copy of a December 1988 letter from 
the veteran to the RO indicating that he was appointing the 
claimant to represent him.  He submitted a copy of a December 
1992 form indicating that the claimant had been appointed to 
represent the veteran.  He submitted a copy of a September 
1992 order vacating the Board decision.  He submitted a copy 
of the March 1993 Board remand which requested that the 
veteran's claim be remanded for a VA examination.  He 
submitted a copy of a letter dated March 1993 showing that he 
objected to another medical evaluation of the veteran.  He 
submitted a copy of a 7 page letter his father had written to 
the veteran regarding the veteran's claim, saying that the 
claimant was now the veteran's attorney.  He submitted a copy 
of a February 1997 letter he had written, requesting a 
rescheduling of a February 1997 hearing date.  He submitted a 
copy of a March 1997 letter he had written to the veteran 
regarding the April 1997 hearing.  


Analysis

In an undated fee agreement submitted in January 2000, the 
veteran and the claimant agreed that the attorney's fee for 
representing the veteran in his claim for VA benefits would 
be "contingency fee: twenty (20)% of any recovery."  Past-
due benefits were awarded to the veteran as a result of a 
rating decision dated November 18, 1999, when the RO granted 
service connection for PTSD and assigned a 70 percent rating 
effective March 9, 1989, and granted a TDIU effective March 
9, 1989.  In determining the reasonableness of the attorney's 
fee discussed in the fee agreement, two questions must be 
answered.  The first is the attorney's ability to charge a 
fee, that is, whether he has met the requirements of 38 
U.S.C.A. § 5904(c) (West 1991) and 38 C.F.R. § § 20.609(c), 
(g) (1999).  The second is whether the fee is, in fact, 
reasonable. See 38 C.F.R. § 20.609(e).

In VA claims, all agreements for the payment of fees for 
services of attorneys-at-law and agents must be in writing 
and signed by  both the claimant or appellant and the 
attorney-at-law or agent.  The agreement must include the 
name of the veteran, the name of the claimant  or appellant 
if other than the veteran (e.g., a veteran's survivor, a 
guardian, or a fiduciary appointed to receive VA benefits on 
an  individual's behalf), the applicable Department of 
Veterans Affairs file number, and the specific terms under 
which the amount to be paid for the  services of the 
attorney-at-law or agent will be determined.  38 C.F.R. 
§ 20.609 (g) (1999).

The laws and regulations further provide that the fee 
agreement must be filed with the Board within 30 days of its 
execution.  38 U.S.C.A. § 5904(d); 38 C.F.R. § 20.609(g).  In 
this regard, the provisions of 38 C.F.R. § 20.609(g) are 
quite specific:

A copy of the agreement must be filed 
with the Board of Veterans' Appeals 
within 30 days of its execution by 
mailing the copy to the following 
address: Office of the Counsel to the 
Chairman (01C), Board of Veterans' 
Appeals, 810 Vermont Avenue NW., 
Washington, DC 20420.

The claimant does not assert, and the record does not show, 
that the fee agreement was filed with the Board of Veterans' 
Appeals within 30 days of its execution.  The first time the 
fee agreement was filed with the Board of Veterans' Appeals 
was in January 2000.  Thus, by the claimant's own account, 
the fee agreement was not filed until several years after it 
was executed.  The record, therefore, does not include a 
valid fee agreement.  38 U.S.C.A. § 5904; 38 C.F.R. § 20.609 
(g).  

Since a valid fee agreement has not been submitted, the 
claimant may not charge or receive a fee for representational 
services before VA. 



ORDER

No fee may be charged for services rendered on the veteran's 
behalf before VA in connection with the veteran's claims.  
The fee called for in the undated fee agreement is not 
reasonable, and the fee is reduced to a total of $0. 



		
	G. H. Shufelt
Member, Board of Veterans' Appeals

 


